No. 122,499

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                         DODGE CITY COOPERATIVE EXCHANGE,
                              Appellee/Cross-appellant,

                                             v.

                           BOARD OF COUNTY COMMISSIONERS
                              OF GRAY COUNTY, KANSAS,
                               Appellant/Cross-appellee.


                              SYLLABUS BY THE COURT


1.
       When a taxpayer challenges the valuation of real property for commercial and
industrial purposes, K.S.A. 79-1606(c) and K.S.A. 79-1609 require the county or district
appraiser to "initiate the production of evidence to demonstrate, by a preponderance of
the evidence," that the property has been properly classified. These statutes establish a
quantum of proof—"preponderance of the evidence"—and designate who bears the
burden of proof during the proceedings—the county or district appraiser.


2.
       An appeal to the district court providing a trial de novo—whether taken from an
agency determination or from a different court—requires issues of both law and fact to be
determined anew. The burden of proof in a trial de novo remains with the party who bore
the burden in the underlying proceedings.


3.
       Kansas law exempts commercial and industrial machinery and equipment from
property and ad valorem taxes, but this exemption does not extend to real property. Real



                                             1
property includes land, buildings, and fixtures—personal property affixed to and
considered part of the real estate.


4.
        Machinery and equipment are taxable fixtures if they (1) are annexed to real
property; (2) are adapted to the use of and serve the real property; and (3) were intended
by the party attaching the equipment to be permanently affixed to the property. All three
elements must be met for equipment to be a fixture.


        Appeal from Gray District Court; VAN Z. HAMPTON, judge. Opinion filed July 22, 2022.
Affirmed in part and vacated in part.


        Michael Giardine, assistant county attorney, for appellant/cross-appellee.


        Marc E. Kliewer and Klint A. Spiller, of Kennedy Berkley Yarnevich & Williamson, Chartered,
of Salina, for appellee/cross-appellant.


Before ATCHESON, P.J., WARNER, J., and ANTHONY J. POWELL, Court of Appeals Judge,
Retired.


        WARNER, J.: This appeal involves the classification for tax purposes of various
equipment associated with grain storage bins in Gray County. The County assessed ad
valorem taxes for tax years 2013 and 2014 for the equipment, which was bolted to the
storage bins to allow for transfer and monitoring of grain, based on its conclusion that the
pieces of equipment were taxable fixtures rather than personal property.


        The owner of the equipment—the Dodge City Cooperative Exchange (the Co-
op)—appealed this assessment to the Board of Tax Appeals. When the Board affirmed
the County's assessment, the Co-op petitioned for judicial review by the district court,
seeking a trial de novo under K.S.A. 2016 Supp. 74-2426(c)(4)(B). After considering the


                                                    2
parties' arguments and the evidence presented, the district court reversed the taxing
authorities. The court ordered the County to refund the taxes collected based on the
equipment's value for both the 2013 and 2014 tax years and all subsequent tax years.


       The County has now appealed the district court's decision, arguing the court
imposed an incorrect burden of proof and erred in concluding that the various pieces of
equipment were not fixtures. The Co-op has cross-appealed, claiming some of the district
court's findings were not supported by the record but asking this court to affirm the
district court's ultimate conclusion. After carefully considering the parties' arguments and
reviewing the record before us, we affirm the district court's finding that the equipment
was not taxable property. We vacate the district court's prospective judgment regarding
tax years after 2014, as that judgment went beyond the scope of the Co-op's petition for
judicial review.


                        FACTUAL AND PROCEDURAL BACKGROUND

       In 2009, the Co-op built two grain storage bins at its facility in Ensign. It also
purchased equipment to move, blend, aerate, monitor, and dispense the stored grain. The
additional pieces of equipment included:


          • An 80-foot, 45,000 bushels per hour (bph) Essmueller drag conveyor;
          • A 107-foot, 45,000 bph Essmueller drag conveyor;
          • A 235-foot, 40,000 bph Hi Roller belt conveyor;
          • Two 18-inch by 57-foot bin unloading screw conveyors;
          • Two 18-inch by 35-foot belt feeder square spouts;
          • Two 18-inch square transitions;
          • Two 24-inch by 15-foot square unloading spouts with side draw slide gates;
          • Two overhead connecting bridges;
          • Aeration-system components;


                                              3
            • Temperature-monitoring system components; and
            • A Compuweigh Train Loadout remote communications module and
               components.


         These pieces of equipment were assembled at the site of storage bins and were
installed by bolting the equipment either to the bins or to the ground. Fred Norwood,
whose company installed the equipment, explained that the equipment could be removed
for repair or replacement with "relative ease." According to Jerald Kemmerer, the Co-op's
CEO, the Co-op had removed similar equipment from other grain elevators in the past for
use in other locations. When the equipment was moved, it would not damage the storage
bin (though there might be an open hole where a conveyor or some other equipment had
been).


         For the 2011 tax year, the Gray County Appraiser assessed ad valorem taxes for
the various pieces of equipment based on its finding that the equipment had become
affixed to (and thus become part of) the real property. Apparently, the Co-op contested
this classification and brought its claims before the Board. The record and disposition of
that case are not before us, however.


         This appeal involves a similar classification in tax years 2013 and 2014. During
those years, the Gray County Appraiser again classified the Co-op's various equipment as
fixtures and assessed ad valorem taxes based on the equipment's value. The Co-op again
contested the County's classification, appealing the County's assessment to the Board of
Tax Appeals.


         Our review of the proceedings before the Board is hampered by the fact that the
record on appeal does not include the administrative record. Instead, we must rely on the
summary contained in the Board's final order and the parties' later submissions to the
district court to ascertain what occurred there.


                                              4
       The Board's order indicates that an evidentiary hearing was held on both years'
assessments in April 2015. During the hearing, Kemmerer, Norwood, and Jerry Denney,
the Gray County Appraiser, testified. According to the Board's summary, Norwood
explained that the equipment could easily be removed from the storage bins, but the bins
could not operate properly without the equipment. Kemmerer described how similar
pieces of equipment had been removed from and installed on other bins. And the County
Appraiser discussed why he classified the equipment as fixtures.


       After considering the evidence, the Board issued its order in September 2015
affirming the County's classification of all equipment, except the temperature-monitoring
system, as taxable fixtures to the real estate. To reach this conclusion, the Board first
found that the Co-op—not the County—bore the burden of proving that the various
pieces of equipment were personal property. The Board then applied a three-part test to
determine whether the various equipment were fixtures. The Board found that the
equipment became annexed to the realty when it was bolted to the bins, was adapted to
the bins' function of moving and storing grain, and—given the size and weight of the
equipment—was intended to be annexed until the equipment broke or became obsolete.
The Board thus affirmed the County's assessment of all equipment except the
temperature-monitoring system.


       The Co-op petitioned for judicial review of the Board's decision, filing its petition
with the district court and requesting a trial de novo under K.S.A. 2016 Supp. 74-
2426(c)(4)(B). In its petition, the Co-op challenged all aspects of the Board's decision,
except its analysis of the temperature-monitoring system (which the Board found to be
personal property) and the overhead connecting bridges.


       Though K.S.A. 2016 Supp. 74-2426(c)(4)(B) contemplates a "trial de novo"
before the district court, the parties did not conduct a new evidentiary hearing. Instead,


                                              5
after a series of delays in the litigation, the parties submitted testimony by affidavit from
Kemmerer, as well as various stipulations. The parties did not dispute the short summary
of the evidence provided to the Board, with both parties referencing the Board's decision
in their respective factual recitations. In addition to this written evidentiary record, the
parties submitted written argument on the appropriate burden of proof and the application
of the fixture test to the equipment in question.


       In his affidavit, Kemmerer explained in detail how each piece of equipment
subject to the assessment could be easily removed and how removal would not affect the
bins' value because similar replacement equipment could be installed. He also described
three instances when similar pieces of equipment had been removed and installed on a
different bin at some of the Co-op's other locations.


       In November 2018, the district court reversed the Board's decision. The court's
decision regarding the burden of proof and its fixture analysis are both subject to
significant discussion by the parties on appeal.


   • First, the district court found that the taxing authority—here, the County—not the
       taxpayer bore the burden of proving the various pieces of equipment were taxable
       fixtures. In doing so, the district court acknowledged that K.S.A. 79-223(b)
       describes commercial and industrial machines and equipment as "exempt" from
       taxation, and a person seeking an exemption has the burden of proving property is
       exempt from taxation. But relying on K.S.A. 79-1609, the court determined the
       County bore the burden before the Board and in the trial de novo of proving that
       otherwise-exempt equipment is a taxable fixture.


   • Second, the district court concluded—based on Kemmerer's written testimony and
       the undisputed facts summarized by the Board—that the County had not met this
       burden. The court interpreted the evidence to indicate the equipment was annexed


                                               6
       to the bins and adapted to the processing of grain. But the court found that the
       County failed to prove the Co-op intended to permanently affix the equipment to
       the bins; the equipment processed the grain, rather than stored it, and could be
       removed and installed on different bins. Thus, the County had not established that
       the equipment was a fixture under Kansas law.


       Based on these conclusions, the district court ordered the County to refund any ad
valorem taxes collected based on the equipment's value from the 2013 and 2014 tax
years. The court also indicated that its order should apply to any subsequent years
involving this equipment.


                                          DISCUSSION

       The County now appeals the district court's decision, challenging its assignment of
the burden of proof, its fixture analysis, and its dispositional remedy. The Co-op has
cross-appealed, contesting the district court's conclusions—as part of its fixture
analysis—that the equipment had been sufficiently attached and adapted to the storage
bins for purposes of the fixture analysis.


       Each of these assertions is rooted, in part, in Kansas' taxation statutes and requires
their interpretation. Courts interpret statutes to effect the legislature's intent. State v.
Queen, 313 Kan. 12, 17, 482 P.3d 1117 (2021). Our review begins with the statute's plain
language. State v. Dinkel, 314 Kan. 146, 155, 495 P.3d 402 (2021). If that language is
unambiguous, courts apply it as written. Only when an ambiguity exists do courts look to
other sources, such as legislative history or canons of construction, for clarification. 314
Kan. at 155. The interpretation of statutes and the allocation of the burden of proof
present legal questions appellate courts review de novo. 314 Kan. at 155 (statutory
interpretation); In re G.M.A., 30 Kan. App. 2d 587, Syl. ¶ 7, 43 P.3d 881 (2002) (burden
of proof). With these principles in mind, we turn to the parties' claims.



                                                7
   1. The district court correctly concluded that the County—not the Co-op—bore the
      burden of proving the various pieces of equipment were taxable fixtures.

       We first consider the County's assertion that the district court erred when it found
that the County bore the burden to prove the various equipment were fixtures subject to
taxation. The County claims that the district court should have concluded, as the Board
had previously, that the Co-op was required to prove the pieces of equipment were
personal property exempt from taxation.


       Challenges to taxation decisions involve multiple levels of review. A dispute must
first be addressed at an informal meeting with the county appraiser, where the appraiser
presents evidence supporting the tax assessment. K.S.A. 79-1448. If this meeting does
not resolve the dispute, the taxpayer may appeal the assessment to a hearing officer or
panel and then to the Board of Tax Appeals. K.S.A. 79-1606(c); K.S.A. 79-1609. After
exhausting these administrative remedies, a taxpayer may petition a court—either the
Court of Appeals or the district court where the property is located—for judicial review
of the Board's decision. K.S.A. 2016 Supp. 74-2426(c)(4)(A)-(B).


       These petitions are generally governed by the Kansas Judicial Review Act
(KJRA). See K.S.A. 2016 Supp. 74-2426(c); see also K.S.A. 77-621(a)(2). But there are
exceptions to this general rule. Relevant here, when a party seeks review of a Board's
decision by the district court, K.S.A. 2016 Supp. 74-2426(c)(4)(B) states the appeal must
include a "trial de novo." The statute contemplates that this "trial de novo" will include
"an evidentiary hearing at which issues of law and fact shall be determined anew." K.S.A.
2016 Supp. 74-2426(c)(4)(B). These proceedings must be followed "[n]otwithstanding
K.S.A. 77-619," which otherwise limits courts' evidentiary decisions in administrative
appeals under the KJRA. K.S.A. 2016 Supp. 74-2426(c)(4)(B).




                                              8
       Our analysis begins with identifying who carries the burden of proof in the initial
stages of the administrative action (before the hearing officer and the Board). In its order,
the Board found that the taxpayer bore the burden of establishing that the various pieces
of equipment were personal property, finding the Co-op's claims were "essentially tax
exemption requests." In doing so, the Board relied on K.S.A. 79-223(b), which states that
certain commercial and industrial equipment is "exempt from all property or ad valorem
taxes." In its brief to this court, the County argues that this was the proper assignment of
the evidentiary burden based on the general principle that a person claiming a tax
exemption must prove that the exemption applies. See In re Tax Appeal of Collingwood
Grain, Inc., 257 Kan. 237, Syl. ¶ 4, 891 P.2d 422 (1995).


       This discussion by the Board, reiterated by the County on appeal, fails to
recognize that the primary issue in this case is whether the Co-op's equipment was
taxable at all—that is, whether the various pieces of equipment were nontaxable personal
property or whether they were taxable as fixtures to the real property. And Kansas law is
clear that as the taxing authority, the County bore the burden to prove the equipment was
taxable real property in the administrative proceedings before the hearing officer and the
Board. See K.S.A. 79-1606(c); K.S.A. 79-1609; In re Equalization Appeal of Kansas Star
Casino, 52 Kan. App. 2d 50, 67, 362 P.3d 1109 (2015), rev. denied 307 Kan. 987 (2017).


       When a challenge involves the valuation of real property used for commercial and
industrial purposes, Kansas law requires the county or district appraiser—whether before
a hearing officer or the Board—to "initiate the production of evidence to demonstrate, by
a preponderance of the evidence," that the property has been properly classified. K.S.A.
79-1606(d) (hearing officer); K.S.A. 79-1609 (Board of Tax Appeals).


       The County argues that this language describes the production of documents
during discovery or the order of evidentiary production during a hearing, not a burden of
proof. But the County's position would have us ignore the plain language of the statute,


                                              9
which requires the appraiser "to demonstrate, by a preponderance of the evidence," that
the classification was correct. K.S.A. 79-1609. This provision establishes a quantum of
proof—"preponderance of the evidence"—and designates who bears the burden of proof
during the proceedings—"the county appraiser." K.S.A. 79-1609. In other words, this
language evinces a legislative intent that the taxing authority must prove the correctness
of its classification. See In re Camp Timberlake, LLC, No. 111,273, 2015 WL 249846, at
*6-7 (Kan. App. 2015) (unpublished opinion) (in valuing land for tax purposes, K.S.A.
79-1609 requires county to prove land should be classified as commercial rather than
agricultural); see also Kansas Star Casino, 52 Kan. App. 2d at 67-68 (applying this
analysis to fixture determination). The Board thus erred when it placed the burden on the
Co-op—not the County—to prove the equipment's status as personal property.


       As the County points out, however, K.S.A. 79-1606(c) and K.S.A. 79-1609—
which respectively assign the burden and quantum of proof for classification proceedings
before the hearing officer and the Board—do not directly resolve who bore the burden of
proof when the Co-op petitioned for judicial review of the Board's decision before the
district court. In 2021, the legislature amended K.S.A. 74-2426(c)(4)(B) to include the
same language as K.S.A. 79-1606(c) and K.S.A. 79-1609, clarifying that the burden of
proof rests with the appraiser. L. 2021, ch. 58, § 4. But at the time the district court heard
this case, K.S.A. 2016 Supp. 74-2426 did not specifically indicate who bore the burden of
proof when a petition for judicial review was filed with the district court, beyond
describing the proceedings as a "trial de novo."


       We must therefore examine the statutes to determine who the legislature intended
to bear the burden of proof during the trial before the district court. The County is correct
that under the KJRA, the party challenging an agency's decision generally bears the
burden of invalidating the agency action. K.S.A. 77-621(a)(1). Courts have applied this
provision to decisions by the Board of Tax Appeals, concluding that the party challenging
a Board decision bears the burden of proving its invalidity. See, e.g., Bicknell v. Kansas


                                              10
Dept. of Revenue, 315 Kan. ___, 509 P.3d 1211, 1229 (2022). In those cases, courts have
found that the burden of proof remains with the challenger throughout the proceedings on
appeal. 509 P.3d at 1229.


       But while the KJRA contains this broad assignment of the burden of proof, the
legislature is free to depart from this default rule and assign the burden to a different
party as it finds appropriate. See K.S.A. 77-621 (placing the burden on the party asserting
invalidity "[e]xcept to the extent [the KJRA] or another statute provides otherwise"). The
district court found that this case involved one such legislative departure, concluding that
K.S.A. 2016 Supp. 74-2426(c)(4)(B)'s reference to a "trial de novo" continued to place
the burden to prove the proper classification of the equipment on the County—not the
Co-op—since the County bore the initial burden of proof before the Board. We agree.


       Kansas courts have long recognized that a trial de novo—whether in an appeal
from an agency determination or from a different court—requires "issues of both law and
fact to be determined anew." Nurge v. University of Kansas Med. Center, 234 Kan. 309,
317, 674 P.2d 459 (1983). And we have consistently found that the burden of proof in a
trial de novo remains with the party who bore the burden in the underlying proceedings.
See, e.g., State v. Legero, 278 Kan. 109, 114, 91 P.3d 1216 (2004) (government has the
burden to prove defendant's guilt in a municipal case and in the appeal de novo to the
district court); In re Park's Estate, 151 Kan. 447, 452, 99 P.2d 849 (1940) (administrator
of the estate had burden to prove correctness of the estate accounting before the probate
court and in a trial de novo to the district court); see also Janda v. Kansas Dept. of
Revenue, No. 118,677, 2018 WL 4263321, at *8 (Kan. App. 2018) (Atcheson, J.,
concurring) (noting that K.S.A. 2017 Supp. 8-1020, which governed appeals from
driver's license suspensions, "does not recast the substantive issues or the burden of
proof").




                                              11
       Though the County cites numerous decisions in its brief where we have observed
that the party challenging a Board decision must prove its invalidity, those cases are not
analogous to the assignment of burdens here. In other words, none involved a situation
where the county appraiser—not the taxpayer—bore the initial burden before the Board,
and the taxpayer exercised his or her right to a trial de novo before the district court. See,
e.g., Bicknell, 509 P.3d at 1229-30 (concluding that the taxpayer bore the burden to prove
a change in domicile, both before the Board of Tax Appeals and before the district court).
Nor does the fact that the parties in this case waived a new evidentiary hearing and
proceeded on a written record somehow transfer the County's burden. See Frick v. City of
Salina, 289 Kan. 1, 22-23, 208 P.3d 739 (2009) (trial de novo can be conducted on
written record).


       The fact that the County would continue to bear the burden throughout these
proceedings—before the hearing officer, the Board, and the district court—makes
practical sense, as the district court judge in a trial de novo "stands in the shoes" of the
previous decision maker. City of Shawnee v. Patch, 33 Kan. App. 2d 560, 562, 105 P.3d
727 (2005). And it is consistent with our caselaw indicating that the same party should
bear the burden of proof throughout the proceedings. See Bicknell, 509 P.3d at 1229.
Here, that means the district court stood in the position of the Board, where the County
bore the burden to prove that the Co-op's various pieces of equipment were taxable real
estate. The district court correctly found that the County—not the Co-op—continued to
bear the burden of proof before the district court to show the correctness of its taxing
classification.


   2. The district court correctly concluded that the various pieces of equipment are not
      fixtures.

       Having determined that the district court correctly placed the burden of proof with
the County to prove the various pieces of equipment were taxable fixtures, we turn to the
substance of the court's analysis.


                                              12
       Generally speaking, Kansas law exempts commercial and industrial machinery
and equipment from property and ad valorem taxes. K.S.A. 79-223(b), (d)(2). This
exemption does not extend, however, to real property. See K.S.A. 79-261. Real property
includes land, buildings, and fixtures—personal property affixed to and considered part
of the real estate. K.S.A. 79-102; see City of Wichita v. Denton, 296 Kan. 244, 258, 294
P.3d 207 (2013). There is no question that the Co-op's storage bins at its Gray County
grain elevator were taxable real property. The central question here is whether the Co-
op's various equipment that had been bolted to the bins were personal property exempt
from taxation or had been permanently affixed to the realty (and thus were taxable).


       Kansas law has long employed a three-part test—codified by K.S.A. 79-261(b)—
to determine whether equipment is a fixture. See In re Equalization Appeals of Total
Petroleum, Inc., 28 Kan. App. 2d 295, 300, 16 P.3d 981 (2000). Under this test,
machinery and equipment are taxable fixtures only if they (1) are annexed to real
property; (2) are adapted to the use of and serve the real property; and (3) were intended
by the party attaching the equipment to be permanently affixed to the property. K.S.A.
79-261(b)(2)(A)-(C). This test is fact-dependent, and all three elements must be met for
equipment to be a fixture. K.S.A. 79-261(b)(3).


       The first element concerns how permanently the item is attached to the real
property. City of Wichita, 296 Kan. 244, Syl. ¶ 2. Fixtures are generally more difficult to
remove than personal property and may result in damage to the item or real property if
removed. See Total Petroleum, 28 Kan. App. 2d at 300; In re Equalization Appeal of
Coffeyville Resources Nitrogen Fertilizers, No. 117,045, 2018 WL 4655648, at *10-11
(Kan. App. 2018) (unpublished opinion) (assets that were readily removable were not
fixtures). The second element addresses an item's use and purpose in relation to the real
property. See K.S.A. 79-261(b)(2)(B); In re Equalization Appeal of Prairie Tree, No.
117,891, 2019 WL 493062, at *8 (Kan. App. 2019) (unpublished opinion) (evidence that


                                             13
item improves real property indicative of fixture); see also Coffeyville Resources, 2018
WL 4655648, at *11 (looking at whether item is adapted to and benefits real property,
rather than another interest). And the third element assesses the party's intent at the time
the item was affixed. See Total Petroleum, 28 Kan. App. 2d at 301. To ascertain this
intent, courts examine various considerations, such as the nature of the equipment, how it
was annexed, the purpose of the annexation, and the annexing party's relation and
situation. K.S.A. 79-261(b)(2)(C).


       As this summary indicates, the analysis of whether an item is a fixture requires
courts to make factual findings and then draw legal conclusions based on those facts. City
of Wichita v. Eisenring, 269 Kan. 767, 783, 7 P.3d 1248 (2000). We defer to the district
court's factual findings if they are supported by substantial competent evidence, viewing
the evidence in the light most favorable to the prevailing party without reweighing the
evidence. In re Estate of Moore, 310 Kan. 557, 566, 448 P.3d 425 (2019). But see
Telegram Publishing Co. v. Kansas Dept. of Transportation, 275 Kan. 779, 784, 69 P.3d
578 (2003) (when controlling facts are based solely on written evidence, court reviews
facts de novo). We exercise unlimited review over a district court's legal conclusions. See
State v. Dooley, 313 Kan. 815, 819, 491 P.3d 1250 (2021).


       In this case, the district court found the equipment met the annexation and
adaptation requirements of the fixture test, but it concluded that the County had not
shown that the Co-op intended for the equipment to be permanently affixed to its bins.
The court explained that even though the equipment was designed to be removable, the
Co-op had fastened the various pieces to the storage bins with bolts. And the court found
that the equipment was adapted to the use of processing grain in the bins. But it
concluded the Co-op had not intended to permanently affix the equipment; the equipment
was not unique to these storage bins, could be easily removed and installed on other bins,
removal would not damage the bins, and the equipment was attached to process grain—
not to simply store it, as the bins do. Because the Co-op did not intend for the equipment


                                             14
to be affixed to the storage bins, the court found the County had erred when it classified
the various equipment as taxable fixtures.


       The parties' briefs, taken together, now challenge the district court's analysis of all
three fixture elements. The Co-op contends in its cross-appeal that though the district
court's ultimate conclusion was correct, it erred when it found the equipment was
attached to the bins or adapted to their use. And the County asserts that the evidence as a
whole showed that the Co-op intended to annex the equipment to the bins; although the
Co-op may decide to replace the equipment, the evidence suggested the Co-op intended
to keep the equipment in place until it wore out or required an upgrade.


       We need not examine each of these elements in detail, however, because we agree
with the Co-op that the various pieces of equipment are not fixtures, as they were not
sufficiently annexed to the storage bins. For annexation, courts look to "the degree of
permanency with which the property is attached to the realty." City of Wichita, 296 Kan.
at 258. This requires examining various details surrounding an item's physical attachment
and removability. See Total Petroleum, 28 Kan. App. 2d at 300. A readily replaceable
item is less likely to be annexed. Coffeyville Resources, 2018 WL 4655648, at *10. In
Total Petroleum, the panel found that refinery tanks were annexed because of their large
size and weight, they had to be constructed on-site, parts were welded together and built
into the ground, and removal would require cutting them down piece-by-piece. 28 Kan.
App. 2d at 300.


       In contrast, another panel found that a metal building was not annexed when,
although it was attached to a concrete slab by metal bolts, removal would simply require
detaching the bolts and would not damage the realty. Stalcup v. Detrich, 27 Kan. App. 2d
880, 886-87, 10 P.3d 3 (2000). And with little discussion of annexation, our Supreme
Court found a billboard was not a fixture despite being attached to a concrete foundation



                                              15
for 20 years because the evidence that the billboard was intended to be removable was
"undisputed and overwhelming." City of Wichita, 296 Kan. at 259.


       Applying these principles here demonstrates that the various equipment is more
akin to the removable property we examined in Stalcup than the permanently annexed
tanks discussed in Total Petroleum. It is true that the equipment is large and bolted to the
storage bins, as the district court indicated. But the undisputed evidence also showed that
the equipment could be easily removed, and removal would not damage the bins. No
evidence indicates that removal would be unduly complicated or costly. See Total
Petroleum, 28 Kan. App. 2d at 301 (finding "exceedingly laborious and complicated"
task of removing property indicated property was a fixture). And Kemmerer stated that
similar pieces of equipment had been removed and placed on different bins, indicating
that doing so is feasible. See Coffeyville Resources, 2018 WL 4655648, at *10-11
(readily movable assets not fixtures).


       Since the equipment was not attached—or affixed—to the real estate with the
requisite degree of permanency, it cannot be classified as a fixture. K.S.A. 79-261(b)(3).
We therefore need not consider the questions of the equipment's adaptation and the Co-
op's intent. We note, however, that the district court found the same removability aspects
of the equipment that we find dispositive in our review of the annexation element also
demonstrated that the Co-op did not intend the items to be permanently affixed to the
storage bins. We find this analysis persuasive. See Coffeyville Resources, 2018 WL
4655648, at *13 (intent can be determined from the circumstances surrounding the
installation of the item and the "'structure and mode'" of annexation).


       The evidence before the district court showed that the various pieces of equipment
were not permanently annexed to the storage bins. Based on this record, the County did
not prove that the pieces of equipment were fixtures. Thus, the district court properly
reversed the Board's decision upholding the County's contrary classification. We affirm


                                             16
the district court's conclusion and its order that the County refund the ad valorem taxes
levied against those items for the 2013 and 2014 tax years.


   3. The district court erred when it included in its refund order tax years beyond 2013
      and 2014.

       In its final claim on appeal, the County asserts the district court exceeded its
authority by ordering the County to refund any taxes collected based on the equipment
beyond the 2014 tax year. The Co-op agrees because it only challenged assessments from
the 2013 and 2014 tax years.


       Because taxes are levied annually, a taxpayer may only challenge a taxing
decision once the tax has been imposed. See K.S.A. 2021 Supp. 79-1460; KNEA v. State,
305 Kan. 739, 743, 746-48, 387 P.3d 795 (2017) (standing and ripeness, both elements of
subject matter jurisdiction, require an injury that is concrete). But before challenging a
taxing decision, a taxpayer must exhaust available administrative remedies. See Dean v.
State, 250 Kan. 417, 420-21, 826 P.2d 1372 (1992); see also K.S.A. 2021 Supp. 79-1448
(informal meeting is condition precedent to appeal to hearing panel).


       Here, the Co-op challenged only its 2013 and 2014 tax assessments. When the
Board considered the Co-op's appeal in 2015, the Co-op could not challenge assessments
in future years. Accord Shipe v. Public Wholesale Water Supply Dist. No. 25, 289 Kan.
160, Syl. ¶ 8, 210 P.3d 105 (2009) (courts cannot engage in premature adjudication of
questions that have yet to take shape). And no evidence shows the Co-op attempted to
challenge future assessments, when they were made, by exhausting its administrative
remedies. Because no evidence indicates the Co-op challenged or took the steps to
challenge those future assessments, the district court erred by ordering the County to
refund taxes collected after the 2014 tax year. We thus vacate that portion of its order.


       Affirmed in part and vacated in part.


                                               17